 Case 19-22088          Doc 33     Filed 06/02/20    Entered 06/02/20 09:49:01        Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
_______________________________________

 IN re:                                               Case Number: 19-22088
          Jeffrey C. Schwartzman                      Chapter 7
                               Debtor
 ________________________________________

          John O’Neil, Jr.
                                        Plaintiff
 v.                                                   Adversary Proceeding
          David Zack et al.                           No: 20-02012 jjt
                                        Defendants
_______________________________________


                              NOTICE OF APPEARANCE OF AND
                              DEMAND FOR SERVICE OF PAPERS


           PLEASE TAKE NOTICE that the undersigned is counsel for David Zack and Leslie
Herman, named defendants in the above captioned adversary proceeding. Pursuant to Bankruptcy
Rules 2002(g), 9007 and 9010(b), the undersigned, on behalf of David Zack and Leslie Herman,
demands that all notices given or required to be given in this case, and all documents served in this
case, be given to and served upon the undersigned at the office address and telephone number set
forth below.

            PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only
notices and documents referred to in the bankruptcy rules specified above, but also includes,
without limitation, orders and notices of any application, motion, petition, pleading, request,
complaint or demand, whether formal or informal, whether written or oral, and whether transmitted
or conveyed by hand-delivery, telephone, telegraph, electronically or otherwise which may affect
the rights or interests of David Zack and/or Leslie Herman in this case.



Dated at SOUTH WINDSOR, Connecticut on June 2, 2020.
 Case 19-22088       Doc 33     Filed 06/02/20   Entered 06/02/20 09:49:01       Page 2 of 2




                                                  /s/ Keith Yagaloff
                                                 Keith Yagaloff
                                                 Federal Bar No. CT25253
                                                 Counsel for David Zack and Leslie Herman
                                                 Keith Yagaloff, PC
                                                 1343 Sullivan Avenue
                                                 South Windsor, CT 06074
                                                 TEL. (860) 432-5400
                                                 FAX (860) 432-5402
                                                 EMAIL: keith@yagaloff.com



                               CERTIFICATION OF MAILING

I hereby certify that a copy of the foregoing Notice of Appearance and Demand for Service of
Documents was mailed via U.S. Postal Service, first class postage prepaid or electronically, on
June 2, 2020 to the following:

 Jeffrey Hellman, Esq.
 jeff@jeffhallmanlaw.com
 representing John O’Neil, Esq., Trustee

 Joel M. Grafstein, Esq.
 jgrafstein@grafsteinlaw.com
 representing Jeffrey C. Schwartzman

 Mitchell J. Levine, Esq.
 mlevine@nairlevin.com
 representing Infiniti Financial Services

 Walter J. Onacewicz, Esq.
 wonacewicz@nairlevin.com
 representing Infiniti Financial Services

 Holly L Claiborn, Esq.
 holley.l.claiborn@usdoj.com
 representing U.S. Trustee


                                                   /s/ Keith Yagaloff
                                                   Keith Yagaloff CT25253
